UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6446


JOVAN CORNELIUS SIMON,

                Plaintiff - Appellant,

          v.

L/CPL KEVIN PAIGE, SCHP; TROOPER BUCKY GEDDINGS, SCHP; L/CPL
MARK JENNINGS, SCHP; AGENT H. ERIC COHOON, ATF; SOUTH CAROLINA
DEPARTMENT OF PUBLIC SAFETY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard Mark Gergel, District Judge.
(9:13-cv-03025-RMG)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jovan Cornelius Simon, Appellant Pro Se. Mary Bass Lohr, HOWELL,
GIBSON & HUGHES, PA, Beaufort, South Carolina; Barbara Murcier
Bowens, Assistant United States Attorney, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jovan Cornelius Simon appeals the magistrate judge’s text

order denying his motion to compel and the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to 42 U.S.C. § 1983 (2012),

and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     Simon v. Paige, No. 9:13-cv-03025-RMG

(D.S.C. Dec. 5, 2014; Mar. 13, 2015).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2